DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/872580, filed 07/10/2019 (see paragraph [0001] of the specification filed on 07/01/2020), Application No. 62/872446 filed 07/10/2019 (see paragraph [0006] of the specification filed on 07/01/2020),  and Applications No. 15/934563, 16/918017 and 16/918133 (see claim 1 filed on 07/01/2020). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a method to combine wave mechanics must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  the claimed language of “A method to combine wave mechanics, patent application 15,934563 and wideband wave mechanics, patent application 16,918017, with retro-reflection wave mechanics, patent 16,918133” is improper.  Reference to another patent application is not proper in the claim.  Applicant is suggested to follow the “Priority” as stated above if Applicant wishes to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), and boldly incorporate the appropriate limitations into the amended claim. No new matter should be entered. Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 17 objected to because of the following informalities:  Claim recites “DSP processing block”. The abbreviation is not defined earlier in the claim  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, it recites a method to combine wave mechanics and wideband wave mechanics, with retro-reflection wave mechanics.  However, there is no disclosure of the interrelationship and manipulation of a time domain signal, an incident signal / a reflected wave of an array to output and cause a desired result of combining wave mechanics such that a person of ordinary skill in the art could make and use the invention being claimed.  Thus, one skilled in the art cannot practice the invention without undue experimentation because the claim language merely recite to combine wave mechanics, not specifically of how to combine wave mechanics.

Claims 2-20 are rejected as depending on defected independent claim 1 and as the dependent claim including all the claim 1 limitations. Claim 1 being defective renders all dependent claims defective.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites the limitation “the Rf matrix”. The Applicant’s disclosure only mentions “Rf matrix” in paragraph [00013] of the disclosure in relation of using it to produce time domain weights. In no place of the disclosure this designation is further defined and the person of ordinary skills is not reasonably conveyed the meaning of this term further defined in the disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 1 recites the limitation "the effective wideband transmitted wave" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the direction of travel" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the reflected wave" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-20 are depending on indefinite independent claim 1 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 2 recites the limitation "the wave mechanics rotation mechanism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the array weights" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, how and in what manner “the array weights” are weighted is unclear and not readily understood.

Claim 3 recites the limitation "the incident steering vector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, how and in what manner “each steering vector” is weighted is unclear and not readily understood.
Regarding claim 3, claim recites “the desired far field rotation angle” in lines 5-6 of the claim. It is unclear if the Applicant refers to “a desired wave mechanics wave front rotation angle” of claim 1. In this case the terms inconsistency renders claim indefinite, as there is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the full wideband signal spectrum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the weight vector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the different and independent frequency weights" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, how and in what manner “the weight vector” is defined is unclear and not readily understood.

Claim 5 recites the limitation "the rotation angle" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant refers to “a desired wave mechanics wave front rotation angle” of claim 1 or to “a given desired rotation angle” recited in line 3 of the claim.
Claim 5 recites the limitation "the Rf matrix" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the Applicant refers to “an R-matrix” of claim 3. Claim 5 is not in dependence to the claim 3 and as such may not refer to elements of the claim 3. Furthermore, inconsistency of the terminology renders the claim indefinite.
Claim 5 recites the limitation "also one set of weights for each bin, the resultant is inverse fast Fourier transformed to obtain the time domain weights that will produce the rotation angle, with an unknown incident signal angle" in lines 4-6. It is unclear what is a plain meaning of this limitation Applicant is trying to convey. 

Claim 6 recites the limitation "the rnm components" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Further rnm is not positively recited and specified.  What exactly is rnm is unclear.
Claim 6 recites the limitation "the R-Matrix" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the Applicant refers to “an R-matrix” of claim 3. Claim 6 is not in dependence to the claim 3 and as such may not refer to elements of the claim 3.

Claim 7 recites the limitation "the collected steering vector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the R-Matrix" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the Applicant refers to “an R-matrix” of claim 3. Claim 7 is not in dependence to the claim 3 and as such may not refer to elements of the claim 3.

Claim 8 recites the limitation "the R-Matrix" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the Applicant refers to “an R-matrix” of claim 3. Claim 8 is not in dependence to the claim 3 and as such may not refer to elements of the claim 3.
Claim 8 recites the limitation "the desired wave mechanics rotation angle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 8, it is further unclear how and in what manner the components of the R-Matrix are computed using complex exponentials of the sine of the desired wave mechanics rotation angle.

Claim 9 recites the limitation "the set of weights" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the R-Matrix" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the Applicant refers to “an R-matrix” of claim 3. Claim 9 is not in dependence to the claim 3 and as such may not refer to elements of the claim 3.
Regarding claim 9, Rxx is not positively recited and specified.  What exactly is Rxx is unclear. V is not positively recited and specified.  What exactly is V is unclear.

Claim 10 recites the limitation "the incident signal Angle of Arrival (AOA)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the wideband frequency response" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wavefront" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wideband signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the near field" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the far field" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the wave mechanics technique" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the original signal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the far field wave" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the impinging wavefronts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the target" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " that the impinging wavefronts at the target or receive antenna or array, are not orthogonal, or perpendicular, to the direction of propagation enabling rotation of the far field or near field wavefront as well as shaping of the wave front". It is not clear what is “not orthogonal, or perpendicular” means as it is constitutes mutually excluding limitations as written. It is unclear which limitation is included and excluded in the claim. 


Claim 15 recites the limitation "the  time domain signal model" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the  Wideband Signal domain" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the  array weights" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the  set of N frequency weight vectors" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the  far field wave" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the multiplicity of M antenna elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the DSP processing block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the Digital to RF converter block" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the DFT" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the wideband signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the narrowband wave mechanics method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the wideband signal output " in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 18, the claim language is incomprehensible and replete with unclear terms relations like “the inclusion of carrier frequency center f0 is important since the wave mechanics technique operates at the carrier frequency level” that does not involve positive limitations and is generally narrative.

Claim 19 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the antenna" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the transceiver system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the received steering weights" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the complex rotation exponentials " in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the resulting matrix" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the transmitted wideband signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the original source" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is depending on indefinite claim 19 and as the dependent claim includes all the claim 19 limitations. Claim 19 being indefinite renders all the dependent claims indefinite.

Examiner’s Note
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (U.S. Patent Application Publication 2018/0172583A1) teaches calculation methods for the reflectivity of normal incident wave on the interface, the absolute reflection critical angle of the wave, the relative reflection critical angle of the wave, and the refraction-reflection symmetrical angle of the wave.  These calculation methods can calculate the reflected wave energy on interface, the angle at which the incident wave would all be reflected on the interface and wave energy would be trapped, the angle at which the incident wave begins to be reflected, and the angle at which the reflected wave energy equals the refracted wave energy.  The provided calculation methods could be widely used in various fields such as light, electromagnetic waves, sound waves and etc.
Choe et al. (U.S. Patent 7,535,409B1) teaches a time-reversal imaging radar system for acquiring an image of a remote target includes an antenna array having a plurality of spaced-apart antennas, and a transceiver coupled to the antenna array for alternately transmitting a radar signal via the antenna array toward the target and for receiving target-reflected radar signals.  The transceiver includes means for multiple-pass time-reversing the transmitted and received radar signals whereby coherent beam focusing is realized at both the target and at the receiver to thereby enhance the resolution of the acquired target image.
Chang (U.S. Patent 7,834,807B2) teaches a retro-directive antenna for communicating with a geostationary satellite autonomously detects the direction from which a signal is received, and transmits a beam that points back along the same direction.  An array feed is used to illuminate a parabolic reflector. Each feed element of the retro-directive antenna is associated with a unique pointing direction of the beam in the far field.  As the transmit energy is switched to different feed elements, the far-field beam is scanned, making it possible to track a geostationary satellite in a slightly inclined orbit.  This eliminates the need for mechanical tracking and maintains high antenna gain in the direction of the geostationary satellite.  The use of a toroidal reflector with multiple linear array feeds spaced in the azimuth direction enables multi-beam operation, allowing multiple geostationary satellites, spaced by up to fifteen beam widths in azimuth, to be tracked simultaneously and independently.
Chang (U.S. Patent 8,395,546B2) teaches a receive only smart antenna with a command pointing option for communicating with geostationary satellites that autonomously detects the directions from which desired signal are received, and steer the multiple beams accordingly.  An array feed is used to illuminate a parabolic reflector.  Each feed element of the receive only smart antenna is associated with a unique beam pointing direction.  As a receiver is switched to different feed elements, the far-field beam is scanned, making it possible to track a geostationary satellite in a slightly inclined orbit.  This eliminates the need for mechanical tracking and maintains high antenna gain in the direction of the geostationary satellite.  The receive only smart antenna also features capabilities to form multiple simultaneous beams supporting operations of multiple geo-satellites in closely spaced slightly inclined orbits.  The designs can support orthogonal beams for enhanced bandwidth capacity via multiple beams with excellent spatial isolation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648